Citation Nr: 0118929	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-02 385A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE



Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) for unauthorized medical expenses 
incurred in connection with private hospital treatment from 
May 15 to 19, 2000.



REPRESENTATION


Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This case came before the Board of Veterans' Appeals (Board) 
from a February 2001 decision by the Medical Administration 
Service (MAS) of the VA Medical Center (VAMC) in Biloxi, 
Mississippi, which denied the veteran's claim for payment of 
the cost for hospitalization from May 15 to 19, 2000 at 
Baptist Hospital in Pensacola, Florida.  This appeal arises 
from the VA Regional Office (RO) in St. Petersburg, Florida

The Board notes that in December 2000, the veteran submitted 
claim for service connection for post-traumatic stress 
disorder.  As that claim has not been adjudicated, it is 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for residual appendectomy 
scar, rated as noncompensable.

2.  The veteran was hospitalized at Baptist Hospital in 
Pensacola, Florida from May 15 to 19, 2000 for treatment of 
complaints of chest discomfort, near syncope and hypotension, 
nonservice connected conditions.





CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement by 
the VA for unauthorized medical expenses, incurred in 
connection with private hospital treatment at Baptist 
Hospital in Pensacola, Florida from May 15 to 19, 2000, are 
not met. 38 U.S.C.A. §§ 1728, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 17.52, 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions in 
the new law is required.  The RO has not had an opportunity 
to consider this new legislation with regard to the 
appellant's claim.  However, by virtue of the Statement of 
the Case, the veteran has been given notice of the evidence 
necessary to support his claim.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim.  Accordingly, the Board concludes that VA's duty to 
assist him is satisfied.

The veteran contends that he is entitled to payment or 
reimbursement of unauthorized medical expenses incurred in 
connection with private hospitalization from May 15 to 19, 
2000.  After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

The evidence of record shows that the veteran's only service-
connected disability is an appendectomy scar, rated as 
noncompensable.  

The evidence shows that the veteran was admitted to Baptist 
Hospital in Pensacola, Florida on May 15, 2000 for evaluation 
of chest discomfort followed by near-syncopal episode at 
home.  It was noted that he had a history of coronary artery 
bypass graft surgery in 1981 and that he was seen at the VA 
clinic, long term, for his cardiac status.  The assessment 
was hypotension, near syncope, status post valve replacement.  
The private hospital records indicate that he was discharged 
on May 19, 2000.

An August 2000 statement of the Chief Medical Officer, 
Outpatient Clinic, Pensacola, Florida, indicates that he was 
contacted by the veteran's family on the day that the veteran 
was admitted to the private hospital and described the 
veteran's symptoms.  The doctor indicated that the described 
symptoms appeared to him to be an emergency type situation.  
The doctor indicated that he recommended that the veteran be 
taken to the nearest emergency room, since the Pensacola VA 
clinic did not have an emergency room.  

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all the criteria of 38 U.S.C.A. §1728 and 
38 C.F.R. §17.120.  To the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public hospital not operated by 
VA, or of any medical services not previously authorized, 
including transportation (except prosthetic appliances, 
similar devices, and repairs), may be paid under the 
following circumstances:  (a) For veterans with service-
connected disabilities.  Care or services not previously 
authorized were rendered to a veteran in need of such care or 
services: (1) for an adjudicated service-connected 
disability; (2) for nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability; (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (4) for any 
illness, injury or dental condition in the case of a veteran 
who is participating in a rehabilitation program under 38 
U.S.C. Chapter 31 and who is medically determined to be in 
need of hospital care or medical services for any of the 
reasons enumerated in §17.48(j); and (b) In a medical 
emergency.  Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; and (c) When 
Federal facilities are unavailable.  VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 C.F.R. §17.120 (2000).

The Board notes in particular that each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 
38 U.S.C.A. §1728 and 38 C.F.R. § 17.120.  Zimick v. West, 11 
Vet. App. 45, 49 (1998).

The Board finds that the criteria for entitlement to payment 
or reimbursement of unauthorized private hospital treatment 
from May 15 to 19, 2000, are not met and the veteran's claim 
must be denied.  The record shows that the veteran was 
admitted for treatment of chest discomfort, near syncope and 
hypotension, nonservice-connected conditions.  The evidence 
does not show that the conditions for which the veteran 
received private hospital treatment are nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability.  While the care 
rendered to the veteran appears to have been emergency care, 
the veteran had not been awarded service connection for a 
cardiovascular disorder, to include hypotension.  As noted 
above, each of the three criteria of 38 C.F.R. § 17.120 must 
be met in order for the claim to be allowed.  Thus, the 
veteran in this case is not eligible for payment or 
reimbursement of claimed medical expenses incurred because he 
did not receive care for a service-connected disability, a 
nonservice-connected condition associated with and held to be 
aggravating his service-connected disability or a service-
connected total disability.  Accordingly, the Board finds 
that the criteria for entitlement to payment or reimbursement 
of by the VA for unauthorized private hospital treatment from 
May 15 to 19, 2000 are not met, and the veteran's claim is 
denied.  38 U.S.C.A. §§1728, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §17.120 (2000).  Under governing legal authority 
the veteran's claim must be terminated because of the absence 
of legal merit or the lack of eligibility under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that the evidence includes the statement of a 
VA doctor who indicated that he recommended that the veteran 
go to the nearest emergency room for treatment of his 
complaints.  This evidence may be construed as a claim that 
the VA physician's instruction to him to go to the closest 
hospital should be considered prior authorization of the 
private emergency care he received.  VA may contract with 
non-VA facilities to provide medical services for which VA 
may assume financial responsibility in certain circumstances. 
38 U.S.C. § 1703(a)(1)-(8); 38 C.F.R. § 17.54.  However, VA's 
authority to enter into such contracts or individual 
authorizations are limited by statute to specified types of 
care or categories of veterans.  38 U.S.C.A. § 1703(a); 38 
C.F.R. § 17.52.  Individual authorization for medical 
services is available for treatment of service-connected 
disability, disability for which a veteran was discharged or 
released from active service, disability of a veteran who has 
total and permanent service-connected disability, or for 
certain disabilities of a veteran participating in a VA 
rehabilitation program.  38 C.F.R. § 17.52(a).  As discussed 
above, the particular facts of this case do not meet any of 
the criteria.

The Board notes that while this appeal was pending, a new 
regulation concerning procedures for reconsideration of 
claims for payment/reimbursement for non-VA care not 
authorized in advance, and certain other benefits 
administered by the Veterans Health Administration, was 
promulgated and became final, effective from August 17, 1999.  
See 38 C.F.R. §17.133 (64 Fed. Reg. 44,659 (1999).  The new 
regulation provides, in pertinent part, that ". . . [a]n 
individual who disagrees with the initial decision denying 
the claim in whole or in part may obtain reconsideration 
under this section by submitting a reconsideration request in 
writing to the Director of the healthcare facility of 
jurisdiction within one year of the date of the initial 
decision.  The reconsideration decision will be made by the 
immediate supervisor of the initial VA decision-maker.  The 
request must state why it is concluded that the decision is 
in error and must include any new and relevant information 
not previously considered.  Any request for reconsideration 
that does not identify the reason for the dispute will be 
returned to the sender without further consideration.  The 
request for reconsideration may include a request for a 
meeting with the immediate supervisor of the initial VA 
decision-maker, the claimant, and the claimant's 
representative (if the claimant wishes to have a 
representative present).  Such a meeting shall only be for 
the purpose of discussing the issues and shall not include 
formal procedures (e.g., presentation, cross-examination of 
witnesses, etc.).  The meeting will be taped and transcribed 
by VA if requested by the claimant and a copy of the 
transcription shall be provided to the claimant.  After 
reviewing the matter, the immediate supervisor of the initial 
VA decision-maker shall issue a written decision that 
affirms, reverses, or modifies the initial decision."  38 
C.F.R. § 17.133 (2000).

The veteran in this case did not have the opportunity to 
request reconsideration of the adverse determination made by 
the Biloxi, Mississippi VAMC, pursuant to the new regulation.  
However, as the Board has found that the veteran's claim has 
no legal merit under 38 U.S.C.A. § 1728 or 38 C.F.R. § 
17.120, the Board concludes that nothing would be gained by 
remanding this case to permit the veteran to avail himself of 
reconsideration pursuant to 38 C.F.R. § 17.133.  Such a 
remand would be of no value, as there is no possibility that 
reconsideration could result in a change in the outcome.  
Therefore, the veteran will not be prejudiced by having the 
Board render its decision on his appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with private hospital 
treatment at Baptist Hospital, Pensacola, Florida, from May 
15 to 19, 2000, is denied.



		
	KATHLEEN K. GALLAGHER,
	Acting Member, Board of Veterans' Appeals



 

